IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GREEN LEAF FARMS HOLDINGS                             No. 81931
                 LLC, A NEVADA CORPORATION,
                                   Appellant,
                                   Vs.

                 KATHERINE PETERSEN, AN
                 INDIVIDUAL; AND PETERSEN                                  FILED
                 FAMILY TRUST, A NEVADA TRUST,
                                   Res • ondents.                          MAR 2 5 2022
                                                                          ELIZABETH A. BROWN
                                                                        CLERK9F S PREME COURT
                                                                       BY      .
                                                                            DEPUTY CLERK




                                     ORDER DISMISSING APPEAL
                            This is an appeal from a district court order granting summary
                judgment and dismissing counterclaims in a breach of contract action.
                Eighth Judicial District Court, Clark County; Tierra Danielle Jones, Judge.
                            On November 18, 2021, this court entered an order granting
                appellant's counsel's motion to withdraw as counsel of record. That order
                directed appellant to retain new counsel and cause new counsel to file a
                notice of appearance within 30 days. When appellant did not comply, this
                court entered a second order on January 20, 2022, directing appellant to
                retain new counsel and cause new counsel to file a notice of appearance
                within 7 days. This order cautioned appellant that failure to comply could
                result in the dismissal of this appeal. See NRAP 46A(b)(2) (A corporation
                or other entity may not appear without counsel."); Salman v. Newell, 110
                Nev. 1333, 1336, 885 P.2d 607, 608 (1994) (same); State v. Stu's Bail Bonds,
                115 Nev. 436, 436 n.1, 991 P.2d 469, 470 n.1 (1999) (same).
SUPREME COURT
      OF

   NEVADA

  I947A
                           To date, appellant has failed to retain counsel and cause counsel
                to enter a notice of appearance, and has otherwise failed to communicate
                with this court. Accordingly, we
                           ORDER this appeal DISMISSED.




                                       Hardesty


                      Arl4p4.--0           J.
                                                                                VetE,



                Stiglich                                 Herndon




                cc:   Hon. Tierra Danielle Jones, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Christopher F. Klink
                      Kemp Jones, LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                    2